     Case 8:17-cv-00491-CJC-KES Document 246 Filed 10/04/19 Page 1 of 1 Page ID #:6227

 Name
 Address
 City, State, Zip
 Phone
 Fax
 E-Mail
    FPD         Appointed        CJA        Pro Per      Retained

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                         CASE NUMBER:

                                                      PLAINTIFF(S),
                                   v.

                                                                                           NOTICE OF APPEAL
                                                  DEFENDANT(S).



NOTICE IS HEREBY GIVEN that                                                                                       hereby appeals to
                                                                    Name of Appellant
the United States Court of Appeals for the Ninth Circuit from:

 Criminal Matter                                                         Civil Matter
     Conviction only [F.R.Cr.P. 32(j)(1)(A)]                                Order (specify):
     Conviction and Sentence
     Sentence Only (18 U.S.C. 3742)
     Pursuant to F.R.Cr.P. 32(j)(2)                                         Judgment (specify):
     Interlocutory Appeals
     Sentence imposed:
                                                                            Other (specify):

     Bail status:



Imposed or Filed on                                      . Entered on the docket in this action on                                            .

A copy of said judgment or order is attached hereto.



Date                                                     Signature
                                                           Appellant/ProSe              Counsel for Appellant              Deputy Clerk

Note:      The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
           attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
           of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).



A-2 (01/07)                                                  NOTICE OF APPEAL
